Kolovswy, J. A. D.
(dissenting). Defendant Gainer testified that his confession was extracted from him by police brutality. Yet despite what the United States Supreme Court ruled in Jackson v. Denno, 378 U. S. 368, 84 S. Ct. 1774, 12 L. Ed. 2d 908 (1964), and the rule to be found in a series of decisions of our Supreme Court, beginning with State v. Smith, 32 N. J. 501 (1960), his confession was considered by the jury without a preliminary finding by the trial judge that it was voluntary and without the jury being given any instructions as to the controlling legal principles and its obligation to disregard the confession if it found that the State had not proved it to be voluntary.
Apparently, the assigned attorney who represented defendant at the trial—not counsel assigned on this appeal—was not familiar with the stated rule, for “he had no objection” when the confession was offered into evidence. Yet it is evident that lie knew of defendant’s claim that police brutality induced a false confession ] he developed that testimony on defendant’s direct examination. Even before the confession was offered, his cross-examination of Seymour, a State’s witness, produced testimony that while GaineUs face was unmarked prior to the arrest, at the police barracks later that morning, his face was bruised, “his lip was swelled up and alongside of *262the jaw.” The testimony as to the alleged beatings had no significance or relevancy unless it was directed to the issue of the voluntariness of the confession.
Even if it be assumed that the attorney’s statement that he had no objection to the admission of the confession obviated any need that the trial court then make a preliminary inquiry as to voluntariness, once the court heard defendant’s testimony, such inquiry was mandatory, cf. State v. Tassiello, 39 N. J. 282, 292 (1963), and if he found the confession voluntary, it was likewise required that he give appropriate instructions to the jury.
That the assigned trial attorney did not raise the issue before the trial court is of no moment; the errors are of “constitutional dimension,” State v. Wolf, 44 N. J. 176, 193 (1965), and should be treated as plain error.
The majority opinion concludes that defendant was not prejudiced by the trial court’s failure to follow the rule respecting the admissibility of confessions because
“there was no fundamental difference between defendant’s testimony on the witness stand and the version of events set forth in the statement admitted into evidence. There are some differences and inconsistencies in the two stories. Details and sequences of events vary. However, basically the two stories, while not identical, are similar.”
I cannot agree. In my opinion, the record does not support that conclusion. If defendant’s trial testimony is true, he was innocently inveigled into coming from New York City to New Jersey with two other men, with no prior knowledge of their intention to hold up a gas station; when he learned of their intentions he tried to discourage them and then refused to participate, remaining in his auto some distance from the scene. If the confession is true, then defendant was an active participant in the robbery from the first conversations in New York in which it was agreed, to quote the confession, that,
“My job was to take a rope and put it over the gas station attendant’s head and pull it up around his neck to show him we meant business.”
I would reverse.